Citation Nr: 0330394	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder with depression, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from January 1971 to 
February 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded an increased evaluation 
for the appellant's service-connected generalized anxiety 
disorder with depression, from 10 to 30 percent disabling.  
Because the appellant disagrees with the current rating 
assigned, the claim of an increased rating above 30 percent 
for this disability is at issue on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability, raised by the 
appellant's representative in its September 2003 brief, is 
referred to the RO for appropriate development.


REMAND

This case is not yet ready for appellate review.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (VA regulations implementing the VCAA).  See 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part by Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  VA must notify the claimant 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2003).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

Also, the reports of examinations by M. C., M.D., (Dr. C.) in 
August 2001 and September 2002 suggest that the severity of 
the appellant's service-connected psychiatric disorder has 
increased since he was last afforded a VA examination in 
September 2000.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, in June 2003, the Board received a copy of a 
March 2003 disability determination by the Social Security 
Administration (SSA).  Records from the SSA are not contained 
in the claims folder.  The RO should arrange to obtain them 
on remand.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for a 
psychiatric disorder since August 2000.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, which was granted 
in March 2003.

4.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the appellant should be afforded a 
VA mental disorders examination by a 
board of two psychiatrists to evaluate 
the severity of the appellant's service-
connected generalized anxiety disorder 
with depression.  The claims folder, 
including the report of a September 2000 
VA mental disorders examination and 
reports by M. C., M.D. (Dr. C.), dated in 
August 2001 and September 2002, should be 
made available to the examiners for 
review before the examination.  The 
examiners should confer and discuss the 
case with each other and come up with 
separate reports but basically the same 
conclusions.  The examiners should 
address specifically the symptoms noted 
by Dr. C. in his reports.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the appellant's claim remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




